Title: To Benjamin Franklin from Peter Faneuil Jones, 14 December 1780
From: Jones, Peter Faneuil
To: Franklin, Benjamin


Sr:
Dunkerque Decr: 14th: 1780
Necessity Obliges me to Trouble you for some Assistance After stateing my Case to you, your Exellency will be Able to Act According. I sail’d the 27th: Decemr: last in the Continental Frigate Alliance Commanded By John Paul Jones Esqr: and on the 8th: Jany: we fell in with and Captur’d a Dutch Brig Call’d the Burke Bosch from Liverpool bound to Leghorn With an English Cargo said Brig Capt: Jones thought propper to give me the Command off with Orders to proceed to Philidelphia But Distress of Weather and a Leakey Vessell Obliged me to Shape my Course for Martinico but I was Unfortunately Taken on the 10th: March last by the Gray hound Frigate and Savage Sloop of War and Carried to St: Lucia from thence to Barbadoes then to St: Christophers then to Jamaica from thence to Portsmouth where I found Means to give them the Slip and got over to flushing and Travelled to this place haveing But three Shillings and sixpence when I sett off from flushing and the Cloaths I had on my Back; and as I was in the Congress Service I hope your Exellency will be pleased to send me some Assistance to Replace the Cloaths and Navigation Books and Instruments which I have lost your Complying with this Request will be Ever Acknowledged By him who is, with the Greatest Respect Your Most Obedient & Most Humble Servt:
Peter Faneuil Jones
To his Exellency Benjn: Franklin
 
Addressed: A Son / Excellence Mr. Bn Franklin / Ministre plenipotentaire des Etats / unis de L’amerique A la / cour de france / a Passi Pres Paris
